Citation Nr: 1803008	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  14-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of cold injury.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by chest pain.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for drug abuse.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for alcohol abuse.

5.  Entitlement to service connection for residuals of cold weather injury.

6.  Entitlement to service connection for a disability manifested by chest pain.

7.  Entitlement to service connection for drug abuse.

8.  Entitlement to service connection for alcohol abuse.

9.  Entitlement to service connection for myofascial pain syndrome (claimed as back condition).

10.  Entitlement to an initial compensable evaluation for shin splints of the right lower extremity.

11.  Entitlement to an initial compensable evaluation for shin splints of the left lower extremity.

12.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference Board hearing.  A transcript of the hearing is of record.

As will be explained in the REMAND portion of the decision below, further development is required before the Board can adjudicate the Veteran's service connection claims for alcohol and drug abuse, as well as his increased rating claim for bilateral shin splints, so the Board is returning this case to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a final decision dated May 2008, the Board denied the Veteran's claim of entitlement to service connection for residuals of a cold weather injury.

2.  Evidence received since the final May 2008 Board decision is both new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a cold weather injury.

3.  The preponderance of the evidence shows that the Veteran does not have current residuals of a cold weather injury.

4.  In a final decision dated in April 2006, the RO denied, inter alia, the Veteran's claim of entitlement to service connection for chest pain.

5.  Evidence received since the final April 2006 rating decision is both new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a disability manifested by chest pain.

6.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a disability manifested by chest pain.

7.  In a final decision dated in April 2006, the RO denied, inter alia, the Veteran's claim of entitlement to service connection for drug abuse.

8.  Evidence received since the final April 2006 rating decision is both new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for drug abuse.

9.  In a final decision dated in April 2006, the RO denied, inter alia, the Veteran's claim of entitlement to service connection for alcohol abuse.

10.  Evidence received since the final April 2006 rating decision is both new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for alcohol abuse.

11.  Throughout the period on appeal, the Veteran's service-connected hypertension has required the use of medication for control.

12.  In January 2013, prior to the promulgation of a decision by the Board, the Veteran submitted a signed written statement indicating that he wished to withdraw the appeal of his claim of entitlement to service connection for myofascial pain syndrome (claimed as back condition).


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim of entitlement to service connection for residuals of a cold weather injury have been met.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2017).

2.  The criteria for service connection for residuals of a cold weather injury have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  As new and material evidence has been received, the criteria for reopening the claim of entitlement to service connection for chest pain have been met.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2017).

4.  The criteria for service connection for a disability manifested by chest pain have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  As new and material evidence has been received, the criteria for reopening the claim of entitlement to service connection for drug abuse have been met.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2017).

6.  As new and material evidence has been received, the criteria for reopening the claim of entitlement to service connection for alcohol abuse have been met.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2017).

7.  The criteria for an initial evaluation of 10 percent, but no higher, for hypertension have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 7101 (2017).

8.  The criteria for withdrawal of the Veteran's claim of entitlement to service connection for myofascial pain syndrome (claimed as back condition) have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In claims to reopen a finally disallowed claim, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C. § 5103 (a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, this opinion holds that the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

For increased rating claims, 38 U.S.C. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that in a January 2012 letter, the Veteran was informed of what evidence was required to substantiate his claims, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claims in a December 2013 Statement of the Case (SOC), as well in additional SSOCs.  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), pertinent post-service medical records, as well as his own written contentions.  The Veteran has not identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Further, the Veteran was afforded VA examinations in August 2010, February 2011, June 2012, and September 2012 to address his claimed service-connected and nonservice-connected disabilities.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Withdrawal of Service Connection Claim for Back

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a December 2012 written correspondence, the Veteran stated that he was authorizing his representative to "withdraw [his] pending claim for VA disability compensation for myofascial pain syndrome (claimed as back pain)."  Subsequently, in a January 2013 statement, the Veteran again indicated that he wished to withdraw this claim.  These statements express clear intent to withdraw the Veteran's claim of entitlement to service connection for myofascial pain syndrome (claimed as back condition) currently on appeal.  As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on this matter.  38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).

III.  New and Material Evidence to Reopen Service Connection Claims

The Veteran's original claim of entitlement to service connection for residuals of a cold weather injury was denied in a September 2005 rating decision.  Subsequently, in its May 2008 decision, the Board denied the Veteran's claim, which was not appealed to the Court of Appeals for Veterans Claims (Court).  Therefore, the Board's March 2008 decision is final.  38 U.S.C. § 7104 (b); 38 C.F.R. § 20.1100.

Additionally, in an April 2006 rating decision, the RO denied the Veteran's service connection claims for chest pain, drug abuse, and alcohol abuse.  Although notified of the denial and of his appellate rights, the Veteran did not perfect an appeal to the Board.  Therefore, the RO's April 2006 decision is final.  38 C.F.R. § 20.1103.

VA must reopen a finally adjudicated claim when new and material evidence is submitted regarding the claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purposes of reopening a claim, the evidence is presumed credible unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In a December 2013 SOC, the RO determined that evidence received since the prior finally adjudicated decisions of record were not new and material evidence sufficient to reopen the Veteran's claims.  Irrespective of any decision by the RO to reopen an appeal, the Board must first make the threshold determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Among the relevant evidence added to the record since the last final denial are several VA compensation examinations, as well as the Veteran's June 2017 testimony before the undersigned Veterans Law Judge, addressing his claimed conditions.  In this case, the Board finds that this evidence is new, as it was not previously associated with the record.  Additionally, this evidence is also material, as it raises a reasonable possibility of substantiating the Veteran's claim.

Therefore, the Board finds that new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for residuals of a cold weather injury, a disability manifested by chest pain, drug abuse, and alcohol abuse.  To this extent only, the benefit sought on appeal is granted.

IV.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability causes or aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

V.  Residuals of a Cold Weather Injury

The Veteran seeks service connection for residuals of a cold weather injury, which he sustained in a field exercise during service.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current disability and, therefore, the appeal must be denied.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, a current diagnosis of residuals of a cold weather injury has not been established.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the Veteran testified that his "frostbite condition" affects him when he is in an air conditioned place or the temperature drops to around 60 degrees or below.  June 2017 Board Hearing Transcript at 13.

Turning to review of the medical evidence of record shows that the Veteran was seen for complaints of numbness in his feet in the U.S. Army Hospital emergency room at Fort Carson, Colorado, in January 1979.  A diagnosis of a first-degree cold injury was documented.  A follow-up STR dated less than a week later in January 1979 specifically indicates that there was no evidence of chronic residuals of the cold injury.  There are no further complaints, treatment, or diagnosis of residuals of a cold injury involving his feet.  Significantly, a June 1984 periodic examination, and a March 1985 separation examination were both unremarkable for any finding of a bilateral foot condition as a residual of a cold injury.  Taking into consideration the foregoing, the Veteran's STRs suggest that the cold injury to his feet was acute and transitory and resolved prior to his discharge without chronic residual disability.

The Veteran was afforded a VA examination in August 2010.  The Veteran complained of numbness and aching in his toes only when he is exposed to cold weather or if he is in a very cold room with air conditioning.  However, these symptoms were described as intermittent and noted to disappear as soon as he leaves the cold room or cold environment.  Moreover, the Veteran described the pain in his toes that accompanied the numbness as "aching and discomfort, and not real pain."  Physical evaluation revealed no evidence of deformity, swelling, or tenderness.  Ultimately, the examiner found no evidence of residuals from frostbite to the lower extremities.  In support of this finding, the examiner noted the lack of chronicity in the Veteran's complaints in the post-service competent medical evidence of record, and highlighted instances where he specifically denied having experienced any foot related pain.  The examiner stated that mere numbness followed by tingling after rewarming does not constitute bona fide frostbite and, even in its mildest form, true frostbite damages the affected tissue.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as the evidence of record shows that the Veteran does not have current residuals of a cold weather injury, the Board concludes that service connection for residuals of a cold injury is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

The Board acknowledges that a July 2005 VA treatment record contains a self-reported history by the Veteran of numbness in his feet because he "had a cold weather injury."  The Board notes that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran and that the critical question is whether that history was accurate and credible.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Importantly, the treating nurse practitioner did not actually provide an opinion that the Veteran's alleged residuals of a cold weather injury are related to his military service, based on his reported history.

Accordingly, to the extent that the medical evidence addresses whether the Veteran has residuals of a cold weather injury, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has chronic residuals of a cold weather injury, the competent medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has a residuals of a cold injury falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of chronic residuals of a cold weather injury are not probative.

As the preponderance of the evidence is against a finding that the Veteran has current residuals of a cold injury, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

VI.  Disability Manifested by Chest Pain

The Veteran seeks service connection for a disability manifested by chest pain, which he contends is etiologically related to service.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current disability and, therefore, the appeal must be denied.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, a current diagnosis of a disability manifested by chest pain has not been established.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the Veteran testified that he would get pain in his chest when he ate, but medical personnel told him that "he was eating too fast."  June 2017 Board Hearing Transcript at 15.  Additionally, he also testified that he sometimes get chest pains when he is stressed.  Id. at 16.

Turning to review of the medical evidence of record shows that the Veteran was seen for complaints of chest pain on May 5, 1980, which was assessed as possible muscle or cartilage inflammation.  A follow-up service treatment record dated on May 8, 1981 documents the Veteran's complaints of right-sided chest pain over the previous two days.  This was assessed as "chest wall pain."  There are no further complaints, treatment, or diagnosis for chest pain in the Veteran's STRs.  Significantly, a June 1984 periodic examination, and a March 1985 separation examination were both unremarkable for any finding of disability related to chest pain.  Moreover, the Veteran's chest and lungs were documented as being normal.

Relevant post-service medical records show that the Veteran's lungs are clear to auscultation and do not document any treatment for, or a diagnosis of, a disability manifested by chest pain.

The Veteran was afforded a VA examination in June 2012.  Following physical evaluation, the examiner documented the Veteran's subjective complaints of chest wall pain.  However, the examiner indicated that he found no evidence of a disability manifested by chest pain, to include a heart condition.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain, in and of itself, without actual clinical findings together with an appropriate diagnosis of the etiology of the pain, cannot be service-connected.  Therefore, as the evidence of record shows that the Veteran does not have current disability manifested by chest pain, the Board concludes that service connection for a disability manifested by chest pain is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, to the extent that the medical evidence addresses whether the Veteran has a disability manifested by chest pain, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has a disability manifested by chest pain, the competent medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has a disability manifested by chest pain falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of a disability manifested by chest pain are not probative.

As the preponderance of the evidence is against a finding that the Veteran has a disability manifested by chest pain, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

VII.  Legal Criteria for Increased Rating Claim

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

VIII.  Increased Rating for Hypertension

The Veteran seeks an initial compensable evaluation for his service-connected hypertension.  Pursuant to Diagnostic Code 7101, a 10 percent evaluation is warranted with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  In addition, 10 percent is the minimum evaluation to be assigned for an individual with a history of diastolic pressure at predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and the maximum schedular rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104.

The Veteran was afforded a VA examination in June 2012.  He reported eating a low salt diet, and denied headaches, chest pain, and shortness of breath.  Following physical evaluation, the examiner documented the following blood pressure readings: 140/95, 132/89, and 133/87.  Additionally, the examiner noted that the Veteran's average blood pressure was 130/80's and indicated that he required continuous medication (Nifedipine 60mg) every day to treat his hypertension.

Review of the remaining competent medical evidence of record reveals the following blood pressure readings: (1) 136/75 on April 8, 2010; (2) 135/85 on December 27, 2010; (3) 136/91 on June 28, 2012; (4) 148/98 on March 28, 2013; and (5) 130/91 on November 17, 2013.  Moreover, the Veteran testified that he continues to take medication-specifically, Nifedipine and "a water pill"-daily to treat his hypertension.  June 2017 Board Hearing Transcript at 14.

In light of the foregoing, the Board concludes that the Veteran warrants an initial evaluation of 10 percent, but no higher, for his service-connected hypertension, because there is competent medical evidence that continuous medication is required for control and he more nearly approximates the requirements for a 10 percent evaluation.  However, an initial evaluation higher than 10 percent is not warranted because diastolic pressure had not been predominantly 110 or more or systolic pressure has not been predominantly 200 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, for the entire period on appeal, an initial evaluation of 10 percent, but no higher, under Diagnostic Code 7101 is granted.


ORDER

1.  New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a cold weather injury is reopened.

2.  Entitlement to service connection for residuals of a cold weather injury is denied.

3.  New and material evidence having been submitted, the claim of entitlement to service connection for a disability manifested by chest pain is reopened.

4.  Entitlement to service connection for a disability manifested by chest pain is denied.

5.  New and material evidence having been submitted, the claim of entitlement to service connection for drug abuse is reopened.

6.  New and material evidence having been submitted, the claim of entitlement to service connection for alcohol abuse is reopened.

7.  Entitlement to an initial evaluation of 10 percent, but no higher, for hypertension is granted.

8.  The Veteran's claim of entitlement to service connection for myofascial pain syndrome (claimed as back condition) is dismissed.


REMAND

A.  Bilateral Shin Splints

Remand is warranted to afford the Veteran a new VA compensation examination, because the evidence suggests a possible increase in severity of his bilateral shin splints since his February 2011 VA examination.  While the Board is not required to direct a new examination simply due to the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  See VAOPGCPREC 11-95 (April 7, 1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Given the Veteran's continued assertion that his service-connected bilateral shin splints have worsened, and in light of the amount of time since the February 2011 VA compensation examination and the possible increase in severity, reexamination is needed to fully and fairly evaluate these conditions on appeal.

B.  Alcohol and Drug Abuse

Compensation cannot be awarded if a disability is the result of the Veteran's own willful misconduct, or abuse of alcohol or drugs.  38 U.S.C. §§ 1110, 1131 (West 2014).  Therefore, given the nature of this claim, entitlement to service connection for alcohol and/or drug abuse on a direct basis is not available.  However, service connection may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  The Federal Circuit cautioned that veterans may only be awarded compensation if they could adequately establish that their alcohol or drug abuse disability was secondary to or caused by their primary service-connected disorder.  Even so, service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing.  Id. at 1381.

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  In service-connection claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, since the time the Veteran was awarded service connection for his bilateral shin splints in September 2010, he has not been afforded a VA examination to address whether he has an alcohol or drug abuse disability that was caused by or secondary to his service-connected bilateral shin splints.  As such an opinion is absent from the record, a remand for a VA examination is warranted.

Finally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to this claim.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA examination to assess the current nature and etiology of the claimed alcohol and drug abuse.  His claim file, including a complete copy of this remand, must be made available to the examiner in conjunction with the examination for consideration and review of the pertinent history.  All pertinent symptoms and findings must be reported in detail.

The examiner should elicit a complete history from the Veteran.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Has the Veteran demonstrated alcohol abuse at any time during the appeal period?

(b)  If so, opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's alcohol abuse was caused or aggravated by his service-connected bilateral shin splints, to include any medication used to treat his service-connected disability.

(c)  Has the Veteran demonstrated drug abuse at any time during the appeal period?

(d)  If so, opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's drug abuse was caused or aggravated by his service-connected bilateral shin splints, to include any medication used to treat his service-connected disability.

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's service-connected bilateral shin splints have aggravated any identified alcohol and/or drug abuse disability, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The examiner must provide complete rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3.  After receiving all additional treatment records, schedule the Veteran for a VA examination to assess the current severity of his service-connected bilateral shin splints.  His claim file, including a complete copy of this remand, must be made available to the examiner in conjunction with the examination for consideration and review of the pertinent history.  All pertinent symptoms and findings must be reported in detail.

The examiner must provide complete rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

4.  Ensure that the requested examination reports are responsive to the applicable rating criteria.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

5.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If any issue remains denied, or is not granted to the Veteran's satisfaction, send the Veteran and his representative an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


